Case: 12-60317       Document: 00512282322         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-60317
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BOBBY GENE BURKE,

                                                  Plaintiff-Appellant

v.

CHRISTOPHER B. EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; MARGARET BINGHAM, Superintendant - Central Mississippi
Correctional Facility; ERNEST LEE, Warden Central Mississippi Correctional
Facility - 3 Pearl, Mississippi; LESLIE BEAR, also known as Leslie Bare, Doctor;
GLORIA PERRY, Chief Medical Officer Mississippi Department of Corrections;
CENTRAL MISSISSIPPI MEDICAL CENTER; WEXFORD HEALTH
SERVICES,



                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:10-CV-26


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60317     Document: 00512282322     Page: 2   Date Filed: 06/20/2013

                                  No. 12-60317

      Bobby Gene Burke, Mississippi prisoner # 75361, appeals the magistrate
judge’s dismissal with prejudice of his 42 U.S.C. § 1983 suit. We review the
magistrate judge’s dismissal of Burke’s claims against Dr. Leslie Bear pursuant
to 28 U.S.C. § 1915(e)(2) and the magistrate judge’s grant of the remaining
defendants’ summary judgment motions de novo. See Nickell v. Beau View of
Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011); Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005); see also 28 U.S.C. § 636(c)(3). Summary judgment is
appropriate if the record discloses “that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a).
      Burke has abandoned any claims against Margaret Bingham, Ernest Lee,
and Central Mississippi Medical Center as he fails to provide any argument
regarding how those defendants violated his constitutional rights. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). His general claims against the
Mississippi Department of Corrections (MDOC) are not considered as MDOC is
not a defendant to Burke’s lawsuit. We also do not consider Burke’s complaints
of events relating to his medical care that were not presented to the district
court and, thus, are raised for the first time on appeal. See Varnado v. Lynaugh,
920 F.2d 320, 321 (5th Cir. 1991).
      Burke’s claims against Dr. Bear regarding the cataract surgery she
performed on Burke’s left eye amount to no more than claims of negligence or
medical malpractice and are not cognizable under § 1983.           See Gobert v.
Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Moreover, Burke has not shown
that Dr. Bear, Christopher Epps, Dr. Gloria Perry, or Wexford Health Services
“refused to treat him, ignored his complaints, intentionally treated him
incorrectly, or engaged in any similar conduct that would clearly evince a
wanton disregard for any serious medical needs.” See Domino v. Texas Dep’t of
Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). The magistrate judge’s
judgment is therefore AFFIRMED. Burke’s motion for the appointment of

                                        2
    Case: 12-60317   Document: 00512282322   Page: 3   Date Filed: 06/20/2013

                              No. 12-60317

counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir.
1982).




                                    3